Citation Nr: 1726568	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-15 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for varicose veins.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral varicose veins


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 1963 to June 1983. 

The matter of varicose veins claim comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas,  which denied the Veteran's claim of whether new and material evidence was received to reopen the claim for service connection for varicose veins.  

The matters of bilateral hearing loss and tinnitus come before the Board on appeal from a March 2006 rating decision of the RO in Houston which denied the Veterans' claims. 

These issues were previously remanded by the Board in February 2013.

The issue of entitlement to service connection for varicose veins is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1987 rating decision denied the claim of service connection for bilateral varicose veins.

2.  The evidence received since the April 1987 rating decision relates to unsubstantiated facts in the previously denied claim, and raises a reasonable possibility of substantiating the claim for service connection for varicose veins.

3.  Resolving all doubt in the Veteran's favor, the currently diagnosed bilateral hearing loss was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's active duty service.

4.  Resolving all doubt in the Veteran's favor, the currently diagnosed tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision denying service connection for varicose veins is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for varicose veins.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for the establishment of service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2016).

4.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and neither the Veteran nor his representative have raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claims

I. New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service connection for varicose veins was most recently denied in April 1987.  The Veteran was notified of the denial in a letter dated May 8, 1987.  The basis for the original denial was a lack of current diagnosis of varicose veins that could be linked to active duty service.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The Veteran filed a claim to reopen in March 2005.  The Veteran was notified that a previous denial was based on a lack of a current diagnosis of varicose veins linked to service and a lack of a nexus between his current diagnosis and active duty service.  The evidence added to the record since that denial includes a VA examination, VA and private treatment records, and various statements from the Veteran.  The Board has carefully reviewed the newly submitted evidence and determined that the evidence is considered both new and material.  More specifically, it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral varicose veins-that the Veteran indeed has a current diagnosis of bilateral varicose veins.

As this newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claims, his request to reopen the previously disallowed claims of entitlement to service connection for bilateral varicose veins is granted. 38 C.F.R. § 3.156(a).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, as noted above, there must also be sufficient evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.  (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran contends that he was exposed to acoustic trauma in various ways during his active duty service and, that as a result, has experienced bilateral hearing loss and tinnitus.  In a February 2006 VA examination, the Veteran reported his tinnitus affected his sleep, communication, and hearing.

In the Veteran's February 2006 and June 2015 VA examinations, the examiners acknowledged that the Veteran currently experiences bilateral hearing loss.  Further, the Court of Appeals for Veterans Claims (Court) has found a lay person competent to identify tinnitus, which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board finds that the Veteran has current diagnoses of both bilateral hearing loss and tinnitus.  

Regarding the prong of an in-service occurrence, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In his VA Form 9 dated April 2009, the Veteran stated that his hearing loss and tinnitus are a result of noise exposure while the Veteran was working as a mechanic on helicopters, as a machine gunner in the infantry, and as a weapons expert firing different artillery.  His June 2015 examination further noted that the Veteran was in combat while stationed in Vietnam as an air crewman.  Under Jandreau, the Board finds sufficient evidence to show an in-service occurrence of acoustic trauma.  492 F.3d 1372.

Finally, with regard to the nexus between the Veteran's current disability and in-service occurrence, the Veteran's February 2006 and June 2015 VA examinations noted that the Veteran reported recurrent tinnitus and bilateral hearing loss.  The February 2006 examiner found the Veteran's response levels to puretones were in the range of moderately sensorineural loss of hearing sensitivity from 3000 to 4000 Hertz in both ears.  The February 2006 VA examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to his active duty service because his retirement physical in 1983 indicated normal puretone thresholds from 500 through 6000 Hertz in both ears.  Additionally, the June 2015 examiner indicated that the Veteran had normal hearing during both his enlistment examination in March 1963 and his retirement examination, and that there was no documentation in the Veteran's service treatment records of a diagnosis of hearing loss or tinnitus. 

However, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 157  (1993).  Additionally, as noted above, the Court has found a lay person competent to identify tinnitus, which is a disorder that can be identified based on lay observation alone.  See Charles, 16 Vet. App. 370.

The Veteran is competent and credible to report the circumstances of his service.  Jandreau, 492 F.3d 1372.  In this case, the Veteran has offered competent and credible evidence that he was exposed to various acoustic trauma while in service.  The Board finds that the Veteran is credible with regard to his contentions that his hearing loss has gradually worsened since his active duty service, indicating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, under the "benefit-of-the-doubt" doctrine, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for bilateral hearing loss and tinnitus will be granted.


ORDER

New and material evidence having been found, the claim for entitlement to service connection for varicose veins is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that his bilateral varicose veins diagnosis is related to his active duty service.  Further development is required with regard to this claim.

VA outpatient treatment records from the South Texas Healthcare System for the period of May 1989 to March 1990 indicate that the Veteran was seen for small varicosities of the lower extremities in September 1989.  That same facility's outpatient treatment records for the period of June 2008 through May 2013 again show the Veteran was seen for varicose veins.  Finally, a VA examination dated April 2016 noted a diagnosis of varicose veins.  However, to date, there is no medical opinion as to the nature or etiology of the Veteran's currently diagnosed varicose veins.  Pursuant to VA's duty to assist, VA will provide a medical examination based upon a review of the evidence of as it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for varicose veins.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Schedule the Veteran for a new medical examination with an appropriate clinician.  The purpose of the examination is to determine the etiology of the Veteran's varicose veins. The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.

c.  The examiner must assess the Veteran's current symptoms and provide an opinion as to whether it is at least as likely as not that the Veteran's varicose veins are due in whole or in part to his active service.  

d.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

e.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


